PER CURIAM.
The trial court was correct both in dismissing the UM carrier’s action for declaratory relief, see, Travelers Indemnity Co. v. Johnson, 201 So.2d 705 (Fla.1967); Columbia Casualty Co. v. Zimmerman, 62 So.2d 338 (Fla.1952); Kelner v. Woody, 399 So.2d 35 (Fla. 3rd DCA 1981), and in awarding attorney’s fees to the appellee, who was the successful party in a proceeding brought under his uninsured motorist policy. The latter point is controlled by Florida Farm Bureau Mutual Ins. Co. v. Quinones, 409 So.2d 97 (Fla. 3rd DCA 1982); accord, Travelers Indemnity Co. v. Chavis, 410 So.2d 992 (Fla. 3rd DCA 1982); contra, Spaulding v. American Fire & Indemnity Co., 412 So.2d 367 (Fla. 4th DCA 1981). Accordingly, the judgment and orders under review are
Affirmed.